Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 1-5, 7, 9-13, 15-20, and 22-23 are pending.
	Claims 6, 14, and 21 are cancelled by Examiner’s amendment below.
	Claims 1, 9, 15, and 20 are amended by Examiner’s amendment below.
	Claims 1-5, 7, 9-13, 15-20, and 22-23 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sean Russell on 01/28/2021.
Please amend the claims with respect to the claim set filed on 01/06/2021.
	Cancel claims 6, 14, and 21.
	Claim 1, line 20, change “01452” to “1452”. 
	Claim 9, line 20, change “01452” to “1452”.
Claim 15, line 10, change “01452” to “1452”.
Claim 20, line 12, change “01452” to “1452”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are all drawn to soybean plants or plant parts (and methods of making said plants and plant parts) having a DNA of interest inserted into a non-genic nucleic acid sequence having at least 95% to one of the SEQ ID NOs recited in the claims. There is no teaching or suggestion in the art to target specifically the claimed genomic regions. Moreover, the Examiner has withdrawn to Improper Markush rejection of record as the claims do shares features of being hypomethylated and having prescribed proximity to ORFs. As such, claims 1-5, 7, 9-13, 15-20, and 22-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663